Citation Nr: 0906767	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for dementia, including 
as secondary to Agent Orange exposure.

3.  Entitlement to service connection for depression, 
including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for skin lesions, 
including as secondary to Agent Orange exposure.

5.  Entitlement to service connection for benign prostatic 
enlargement, including as secondary to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.  
He had service in Vietnam from April 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed several 
disabilities as a result of his exposure to Agent Orange 
during active service.  He believes that these disabilities 
include Parkinson's disease, dementia that has developed in 
part due to the Parkinson's disease, depression that is 
related to his Parkinson's disease, skin lesions, and 
prostatic enlargement.  

The record includes a letter from the Veteran's private 
physician.  He states that he has treated the Veteran since 
1997, when the Veteran was first diagnosed with early onset 
Parkinsonism, frontotemporal dementia, and depression.  The 
Veteran had undergone extensive workup by the neurologist, to 
include magnetic resonance imaging (MRI), magnetic resonance 
angiography (MRA), and genetic workup.  Unfortunately, none 
of the records from Dr. Gupta or the other physicians who 
also studied the Veteran are contained in the claims folder.  
The Board believes that these records would be useful in 
reaching a determination in this case, and that an attempt 
must be made to obtain them.  

The Board notes that the Veteran's records were forwarded to 
a VA doctor in September 2007 in order to obtain an opinion 
regarding the possibility of a relationship between the 
Veteran's Parkinson's disease and his exposure to Agent 
Orange.  The doctor states that there is absolutely no 
evidence that Agent Orange is in any way linked to 
Parkinson's disease.  However, the Board's informal review of 
literature available on the internet reveals that there are 
studies that at least raise the possibility of such a 
relationship.  Therefore, the Board finds that after all 
available treatment records have been obtained, a second VA 
opinion should be obtained, and that this doctor should be 
requested to cite to studies or other medical evidence in 
support of his conclusion.  

Finally, the Board notes that the Veteran's representative 
has requested that the Veteran be afforded VA examinations in 
order to obtain opinions as to the possibility of a 
relationship between the Veteran's skin lesions and prostatic 
enlargement and exposure to Agent Orange.  In view of the 
other development indicated, the Board agrees that this would 
be useful, and finds that these examinations should be 
arranged.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
permission from the Veteran or his 
representatives, obtain all records and 
studies pertaining to the treatment of 
the Veteran's Parkinson's disease, 
dementia, depression, and other claimed 
disabilities from the Veteran's private 
physician at the address contained in 
the claims folder.  Records from any 
other doctors who may have assisted in 
the treatment or study of the Veteran 
should also be obtained.  These records 
should all be associated with the 
claims folder.  If any of these records 
are unable to be obtained, this should 
be noted in the claims folder.  

2.  After the records requested above 
have been obtained or determined to be 
unobtainable, the claims folder should 
be forwarded to an appropriate VA 
specialist.  After a review of the 
record, the specialist should attempt 
to express an opinion as to the 
following:  Is it as likely as not that 
the Veteran's Parkinson's disease, 
dementia, and/or depression have 
developed as a result of exposure to 
Agent Orange?  The opinion must address 
all three of these disabilities.  The 
opinion must also cite to specific 
reasons and bases in support of its 
conclusions, to include medical 
evidence and/or specific medical 
studies.  Comments are also requested 
as to the other opposing opinions in 
the claims file.

3.  The Veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of his skin 
lesions.  The claims folder must be 
forwarded to the examiner, and the 
examiner must note that it has been 
reviewed.  All indicated tests and 
studies should be conducted.  After the 
examination and review of the record, 
the examiner should attempt to express 
the following opinions: 1) What is the 
diagnoses of the Veteran's skin 
lesions?  2) Is it as likely as not (50 
percent chance or greater) that these 
skin lesions have developed as a result 
of exposure to Agent Orange?  The 
reasons and bases for the conclusions 
must be noted.  Note: if the Veteran is 
physically unable to attend the 
examination, the claims folder must 
still be forwarded to obtain the 
requested opinion. 

4.  The Veteran should be afforded a VA 
examination by an appropriate 
specialist in order to determine the 
nature and etiology of his prostatic 
enlargement.  The claims folder must be 
forwarded to the examiner, and the 
examiner must note that it has been 
reviewed.  All indicated tests and 
studies should be conducted.  After the 
examination and review of the record, 
the examiner should attempt to express 
the following opinions: Is it as likely 
as not (50 percent chance or greater) 
that the prostatic enlargement has 
developed as a result of exposure to 
Agent Orange?  The reasons and bases 
for the conclusions must be noted.  
Note: if the Veteran is physically 
unable to attend the examination, the 
claims folder must still be forwarded 
to obtain the requested opinion. 

5.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




